Citation Nr: 1759683	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal as a derivative TDIU claim from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a hearing in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  

In May 2016, the Board took jurisdiction over a claim for TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as a TDIU was raised by the record by the Veteran's representative who claimed that the Veteran's service-connected left ankle disability precluded the Veteran from working.  The Board remanded the claim to the RO for further development.  The TDIU claim has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include residuals of a left ankle fracture, rated as 10 percent disabling; residuals of a right finger fracture, rated as noncompensable; residuals of a left thumb laceration scar, rated as noncompensable; and pseudofolliculitis barbae, rated as noncompensable; his combined service-connected disability rating is 10 percent.    

2.  The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the RO decision in a May 2016 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter provided notice of information and evidence needed to establish eligibility for TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran was provided with a VA Form 21-8940, application for TDIU benefits, with the May 2016 letter from the RO.  The Veteran has not returned the application form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).  Nonetheless, the Veteran's claims file contains adequate information to make a determination on the TDIU claim.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the Board remand in May 2016, the Veteran has been provided with information about TDIU and the evidence required to substantiate a claim.  The Board finds that the RO has substantially complied with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's representative in the February 2016 brief claimed that the January 2015 VA examination was inadequate because there was no indication that a goniometer was used.  38 C.F.R. § 4.46.  

The Board has considered the Veteran's arguments, but finds however, that the VA examination in question is adequate even though the VA examiner did not specifically note the use of a goniometer.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, the available medical evidence is sufficient to address the unemployability issue that is currently on appeal.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

In the present case, the Veteran's DD-214 shows he worked in the fields of administration and contracting during his time in the Air Force.  

The Veteran is currently service-connected for residuals of left ankle fracture at 10 percent.  The Veteran is service-connected at a noncompensable level for residuals of right finger fracture, residual left thumb laceration scar, and pseudofolliculitis barbae.  The Veteran's combined service-connected disability rating is 10 percent from February 25, 1991.  As such, the Veteran does not meet the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  However, if his service-connected disabilities render him unemployable, he is eligible for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities, and declines to refer the claim for extraschedular consideration.  Most pertinent to this conclusion is the fact that he is currently and successfully working.  

In the January 2015 VA examination, the Veteran reported that he was working as a coach and was "comfortable doing so."  Upon examination the Veteran had full ROM of his left ankle, 5/5 muscle strength, no muscle atrophy, and no ankylosis.  The Veteran reported flare-ups that manifest as pain on the bottom of the foot for about an hour occur in the morning when he gets out of bed.  The VA examiner noted that the Veteran ambulates as tolerated but recommended work with the opportunity to alternate more often between sitting and standing.  As mentioned above, the Veteran did not return the VA Form 21-8940, so there are no further details on his employment.  

This examination was consistent with the Veteran's other medical treatment records which record complaints about pain in his left ankle going back several years.  At a June 2014 podiatry consultation, the Veteran complained of pain for the previous five years.  The podiatrist recommended to avoid walking barefoot and assigned the Veteran inserts for his diabetic shoes.  

The Board acknowledges that the Veteran claimed in his May 2011 hearing that he was not employed at the time, that he had retired from the Air Force and civil service, and that he had left employment with a government contracted company due to a "mixture of things" including pain from his left ankle and his diabetes.  While the Board has considered the Veteran's own statements asserting that he is unemployable due, at least in part, to his left ankle condition, the Veteran is not competent to provide an expert opinion as to whether his service-connected disability completely precludes his ability to secure or follow a substantially gainful occupation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Governing regulation provides that marginal employment shall not be considered substantially gainful employment.  For these purposes, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

In this case, the Veteran has not reported his annual income, and indeed, has not contended that he lives in poverty.  The Board cannot make a determination on whether his employment is protected or sheltered.  

Indeed, the assigned 10 percent disability rating currently in effect recognizes the occupational impairment resulting from the Veteran's left ankle disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's left ankle disability is of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


